DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/22/2021 has been considered by the examiner.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claims 1 and 5 recite “hot rolled steel sheet” in lines 1 and 26 but recite “the steel sheet” in line 25.  For consistency and clarity purposes the recitation “hot rolled steel sheet” should be applied.  Appropriate correction is required.
Applicant is advised that should claim 1 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (JP2006316301A) as evidenced by corrosionpedia.com “Mill Scale”.

Regarding claims 1-2 and 5, Kikuchi discloses a hot rolled sheet steel (p1/11) with a composition comprising in mass%: C preferably more than .04% and less than .25% (p3/11); Si at more than 0.2% and less than 1.0%; Mn 0.5% to 2.5%; Al .005% to 1.0% (and thus sol. Al within the claimed range of .001% to 2.0%); P at 0.003% or more and less than 0.03%; S at .02% or less; N at .01% or less; one or more of Ti at .2% or less, Nb at .1% or less, V at .5% or less and W at .5% or less ; and one or two selected from the group consisting of Cr: 1.0% or less, Mo: 1.0% or less, Cu at 1.0% or less, Ni at 1.0% or less, and B at 0.01% or less (p4-5/11); REM at 0.1% or less, Mg: 0.01% or less, and Ca: 0.01% or less (p 5/11) the balance being Fe and impurities with a strength of 780 MPa or more (p3/11).  Kikuchi discloses island like scale ridges with a length of 5mm with an area ratio of 10% or less.

Although Kikuchi does not explicitly teach REM from 0% to 0.01%;Kikuchi teaches REM at 0.1% or less which overlaps the instant claimed range and is considered prima facie obvious.   Although Kikuchi does not expressly teach a scale damage portion, which is a portion lower than an average height of a surface of the steel sheet by 10 μm or more or wherein an average aspect ratio of the scale damage portion is 5 or less, as evidenced by corrosionpedia.com, scale thickness is typically 

Regarding claims 3 and 4, Kikuchi teaches all the limitations of claims 1 and 2 as set forth above and further teaches preferred compositions with Ti at 0.01% or more and Nb at 0.005% or more, V at 0.01% or more, W at 0.01% or more (p4/11), Cr at 0.05% or more, Mo at 0.05% or more, Cu at 0.05% or more, Ni at 0.05% or more and B at 0.0002% or more (p4/11) and REM at 0.005% or more, Mg at 0.0005% or more, and Ca at 0.0005%. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/E.D.I./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784